MEMORANDUM **
Carlos Martinezr-Banda and Maria de Lourdes Jimendez de Martinez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“Board”) denial of their motion to reopen seeking further consideration of their applications for cancellation of removal in light of newly discovered evidence concerning their U.S. citizen son’s special educational needs. We deny the petition for review.
We conclude that we have jurisdiction over this petition for review because petitioners’ motion to reopen presented new evidence directed at a different basis for relief. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006).
The Board provided a sufficiently reasoned basis for its decision and did not abuse its discretion in concluding that the evidence petitioners submitted concerning their U.S. citizen’s son’s superior intelligence was insufficient to support reopening because it did not demonstrate that their son has compelling special needs in school. See 8 C.F.R. §§ 1003.2(a) and (c); Franco-Rosendo v. Gonzales, 454 F.3d 965, 966-67 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.